443 F.2d 915
Bessie THURMAN et al., Plaintiffs-Appellants,v.HUMPHREY'S COUNTY SCHOOL DISTRICT et al., Defendants-Appellees.
No. 30530.
United States Court of Appeals, Fifth Circuit.
June 16, 1971.

John McCreery, Greenwood, Miss., John Brittain, Jr., James A. Lewis, Oxford, Miss., for plaintiffs-appellants.
Hardy Lott, Greenwood, Miss., James T. Bridges, Belzoni, Miss., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Mississippi; Orma R. Smith, District Judge.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966